DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
Please note that the claim set entered on 4/4/2022 is the set examined in this paper.
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patents 11259847, 10543025, 9717542, 8906031, 8366711 and 7811284 at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25, 29-35, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Reiley (US 5827289).
With respect to claim 21, Reiley discloses a device for repairing a bone (see abstract) comprising: a balloon portion (e.g. 10, but note that there are several embodiments of balloon used in a variety of bones) configured for placement into a cavity of a bone (see abstract, col. 12 lines 14-22), the balloon portion including a coating on an outer surface of the balloon portion (see abstract, col. 5 lines 14-30, col. 18 lines 50-64), the coating being at least one of one or more growth factors, one or more proteins, one or more antibiotic drugs, and bone glue (see col. 18 lines 50-55); and a delivery catheter (e.g. 26/21) configured to deliver at least one reinforcing material to the balloon portion such that the balloon portion can be adjusted by altering an amount of the at least one reinforcing material (e.g. inflation material) in the balloon portion by adding or withdrawing the at least one reinforcing material into and out of the balloon portion (see col. 5 line 31- col 6 line 13 and col. 12 lines 32-37).

    PNG
    media_image1.png
    526
    543
    media_image1.png
    Greyscale

As for claim 22, Reiley further discloses the device of claim 21, wherein the one or more antibiotic drugs on the outer surface of the balloon portion is configured to prevent or infection of the bone (see abstract, col. 6 lines 4-8 and note that one of ordinary skill in the art is well aware that the purpose of an antibiotic is to prevent infection).
As for claim 23, Reiley further discloses the device of claim 21, wherein the one or more proteins are configured to induce formation of cartilage and bone (see col. 19 lines 21-45).
As for claim 24, Reiley further discloses the device of claim 23, wherein the one or more proteins include bone morphogenic protein (see col. 19 lines 37-46).
As for claim 25, Reiley further discloses the device of claim 21, wherein the one or more growth factors are configured to induce formation of new bone (see col. 19 lines 37-46).
As for claim 29, Reiley further discloses the device of claim 21, wherein the delivery catheter is configured to deliver the balloon portion into a cavity of a bone (see col. 5 line 31- col 6 line 13 and col. 12 lines 32-37).
As for claim 30, Reiley further discloses the device of claim 21, wherein the bone is selected from a group consisting of one of a metacarpal bone, femur, tibia, fibula, humerus, ulna, radius, metatarsals, phalanx, phalanges, ribs, spine, vertebrae or clavicle (see fig. 2, 11, 14, 17a, 18, 18a, 19a, 20, 21).
With respect to claim 31, Reiley discloses a kit (see abstract) for repairing a weakened or fractured bone, the kit comprising: a balloon portion (10) configured for placement into a cavity of a bone (see abstract, col. 12 lines 14-22); at least one reinforcing material (e.g. inflation material, see col. 5 line 31- col. 6 line 13 and col. 12 lines 32-37); and a delivery catheter (26/21) configured to deliver the at least one reinforcing material to the balloon portion (see col. 5 line 31- col. 6 line 13 and col. 12 lines 32-37); wherein the balloon portion is configured to include a coating on an outer surface of the balloon portion ((see abstract, col. 5 lines 14-30, col. 18 lines 50-64), the coating being at least one of one or more growth factors, one or more proteins, one or more antibiotic drugs, and bone glue (see abstract, col. 5 lines 14-30, col. 18 lines 50-64).
As for claim 32, Reiley further discloses the kit of claim 31, wherein the one or more antibiotic drugs on the outer surface of the balloon portion is configured to prevent or infection of the bone (see abstract, col. 6 lines 4-8 and note that one of ordinary skill in the art is well aware that the purpose of an antibiotic is to prevent infection).
As for claim 33, Reiley further discloses the kit of claim 31, wherein the one or more proteins are configured to induce formation of cartilage and bone (see col. 19 lines 21-45).
As for claim 34, Reiley further discloses the kit of claim 33, wherein the one or more proteins include bone morphogenic protein (see col. 19 lines 37-46).
As for claim 35, Reiley further discloses the kit of claim 31, wherein the one or more growth factors are configured to induce formation of new bone (see col. 19 lines 37-46).
As for claim 39, Reiley further discloses the kit of claim 31, wherein the delivery catheter is configured to deliver the balloon portion into a cavity of a bone (see col. 5 line 31- col 6 line 13 and col. 12 lines 32-37).
As for claim 40, Reiley further discloses the device of claim 31, wherein the bone is selected from a group consisting of one of a metacarpal bone, femur, tibia, fibula, humerus, ulna, radius, metatarsals, phalanx, phalanges, ribs, spine, vertebrae or clavicle (see fig. 2, 11, 14, 17a, 18, 18a, 19a, 20, 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 26-28 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiley (US 5827289), as applied to claims 21 and 31 above, in view of Ellman (US 20060173464).
As for claims 26-28 and 36-38, Reiley does not appear to specifically teach wherein the at least one reinforcing material is curable by a light energy delivered to the balloon portion through an inner lumen of the delivery catheter; further comprising a light fiber for delivering the light energy to the balloon portion; and wherein the balloon portion is releasably engaged to a distal end of the delivery catheter and an inner lumen of the delivery catheter is configured to engage the balloon portion to minimize thermal egress of the light energy to surrounding tissue from the balloon portion.
Ellman, also drawn to devices (mesh balloon 30) for repairing bone (see abstract and para. 1-6, 16-18, 22) teaches a reinforcing material (cement, see para. 1-6, 16-18, fig. 1-3) is curable by a light energy (ultraviolet light source 32, see para. 1-6, 16-18) delivered to the balloon portion through an inner lumen of the delivery catheter (14, see para. 1-6, 16-18, fig. 1-3); further comprising a light fiber for delivering the light energy to the balloon portion (see para. 1-6, 16-18, 22 16-18); and wherein the balloon portion is releasably engaged to a distal end of the delivery catheter and an inner lumen of the delivery catheter is configured to engage the balloon portion to minimize thermal egress of the light energy to surrounding tissue from the balloon portion (see para. 16-18 and note that this device is capable of performing this function if one so desires) in order to provide an alternate equivalent biomaterial that will result in less heat during the curing/hardening process (see para. 4).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Reiley wherein the at least one reinforcing material is curable by a light energy delivered to the balloon portion through an inner lumen of the delivery catheter; further comprising a light fiber for delivering the light energy to the balloon portion; and wherein the balloon portion is releasably engaged to a distal end of the delivery catheter and an inner lumen of the delivery catheter is configured to engage the balloon portion to minimize thermal egress of the light energy to surrounding tissue from the balloon portion, in view of Ellman, in order to provide an alternate equivalent biomaterial that will result in less heat during the curing/hardening process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/ Examiner, Art Unit 3773          

/TESSA M MATTHEWS/Examiner, Art Unit 3773